Mr. Justice Moore
delivered the opinion of the court.
This is a suit by Theodore Kruse, a restaurant keeper, regularly licensed to sell liquors in his place of business, against Chas. H. Hunt, Chief of Police of the City of Portland, and the Mayor and other officers of said city, to enjoin the enforcement of an ordinance prohibiting the sale of spirituous, malt or fermented liquors or wines in less quantities than one quart, to be delivered or used in any side room, back room, upper room or other apartment in the same or an adjoining building. A demurrer to the complaint on the ground that it did not state facts sufficient to entitle plaintiff to the relief demanded having been sustained, the suit was dismissed, and he appeals.
As all the questions presented in the case at bar have been decided adversely to plaintiff’s contention in the case of Sandys v. Williams, 46 Or. 337 (80 Pac. 643), the decree herein is affirmed. Affirmed.